Citation Nr: 9909900	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  96-33 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher rating for multiple herniated nucleus 
pulposus at T6-7, T8-9 and T9-10, currently rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to January 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO granted service connection and 
assigned a 20 percent disability evaluation for a disability 
then described as multiple herniated discs and degenerative 
disc disease in lower thoracic and upper lumbar spine 
manifested by pain with physical activity.  A subsequent 
rating decision increased the veteran's herniated nucleus 
pulposus disability rating to 40 percent, effective February 
1, 1996, the date of service connection, and forwarded the 
case to the Board for appellate review.  Cf.  AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The veteran also appealed the initial assignment of a 
noncompensable rating for a disability designated as status 
post tuberosity fracture at the base of the fifth metatarsal 
on the left foot with tendonitis of the peroneus brevis 
muscle.  At her hearing in March 1998, however, she withdrew 
the issue of the evaluation to be assigned for that 
disability from the appeal.

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999), held, in part, that the RO never issued a 
statement of the case (SOC) concerning an issue, as the 
supplemental SOC (SSOC) adding that issue to the appeal 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals 
of surgery to right testicle' ... rather than as a disagreement 
with the original rating award, which is what it was."  Id. 
at 132, emphasis in the original.  The Board had concluded 
that the appeal as to that issue was not properly before it, 
on the basis that a substantive appeal had not been filed.  
The Court remanded the matter to the Board for the issuance 
of a SOC, which would thereby give the appellant another 
opportunity to file a timely substantive appeal.  

In this case, the appellant did file a timely substantive 
appeal concerning the rating to be assigned for the service-
connected back disability, and the SOC did provide her with 
the appropriate, applicable law and regulations and an 
adequate discussion of the basis for the RO's assignment of a 
20 percent, and, later, a 40 percent, disability evaluation.  
The appellant's timely substantive appeal clearly indicated 
that she knew that the appeal was from the RO's initial 
assignment of a 20 percent rating for the service-connected 
back disability.  The Board observes that the Court, in 
Fenderson, did not specify a formulation of the issue that 
would be satisfactory, but only distinguished the situation 
of filing a NOD following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a NOD from the denial of a claim for increase.  
Moreover, the appellant in this case has clearly indicated 
that what she seeks is the assignment of a higher disability 
evaluation for her service-connected back disability.  
Consequently, the Board sees no prejudice to the veteran in 
either the RO's characterization of the issue or in the 
Board's characterization of the issue as one of entitlement 
to the assignment of a higher disability evaluation for the 
disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 
(1883).  Therefore, the Board will not remand this matter 
solely for a re-characterization of the issue in a new SOC.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected multiple herniated 
nucleus pulposus of T6-7, T8-9 and T9-10, is manifested by 
complaints of constant pain, inability to bend, kneel, squat, 
pick up heavy objects, or use stairs, and objective findings 
of a waddling gait, the use of a back brace and TENS unit, 
with functional loss due to pain, all of which equate to not 
more than severe intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an assignment of a rating higher than 40 
percent for multiple herniated nucleus pulposus of the T6-7, 
T8-9 and T9-10, have not been satisfied.  38 U.S.C.A. §  
1131, 5107 (West 1991); 38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 
4.25, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5010, 5293 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased evaluation for her service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  She has 
not alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and the 
duty to assist the claimant, as mandated by 38 U.S.C.A. 
§ 5107(a), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1998). The RO granted service 
connection in April 1996  for multiple herniated discs and 
degenerative disc disease in lower thoracic and lumbar spine 
manifested by pain with physical activity, with a 20 percent 
rating effective February 1, 1996, the date following service 
discharge.  The veteran's service medical records reveal that 
she began to complain of mid-thoracic back pain in December 
1994.  Subsequent magnetic resonance imaging (MRI) reports 
revealed herniated nucleus pulposus at the T6-7, T8-9 and T9-
10 disc levels, with the disc deforming the cord at T8-9 and 
T9-10.  She went through a medical review board, which 
included a physical examination that showed multiple 
herniated discs at T6-7, T8-9 and T9-10, and degenerative 
disc disease in the lower thoracic and upper lumbar spine.  
She received a disability discharge in January 1996.  
Subsequent rating decisions continued the 20 percent rating 
until July 1998, when the RO increased the rating to 40 
percent, effective February 1, 1996, for severe 
intervertebral disc syndrome with only intermittent relief.         

The veteran contends that a higher rating is warranted for 
her service-connected back disability.  She contends that she 
has constant back pain with recurrent episodes of severe 
pain.  She also contends that she is unable to bend, kneel or 
squat, and must wear a full back brace and TENS unit at all 
times.  After a review of the records, the Board finds that 
the evidence is against her claim for an increased 
evaluation.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1997).  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
ruled that the veteran, who had residuals of injury to the 
right side of his face, was entitled to separate ratings for 
disfigurement, a painful scar and muscle injury.  Thus, as a 
matter of law, the appellant was entitled to combine his 10 
percent rating for disfigurement under Diagnostic Code (DC) 
7800 with an additional 10 percent rating for tender and 
painful scars under DC 7804 and a third 10 percent rating for 
facial muscle injury interfering with mastication under DC 
5325.  The Court found that the critical element was that 
none of the symptomatology for any one of these three 
manifestations was duplicative of or overlapping with the 
symptomatology of the other two conditions.  Instead, each 
was separate and distinct in nature.  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under DC's 5003 and 5257, citing Esteban.  
Thus, in addition to considering whether an increased 
evaluation for the veteran's service-connected back 
disability is warranted under DC 5293, the Board will also 
analyze whether a compensable evaluation is warranted for any 
other manifestations that may be rated under DC's 5285, 5286, 
5288, 5291, as well as 5010.

The current 40 percent rating has been assigned under DC 
5010-5293, for traumatic arthritis and intervertebral disc 
syndrome.  Under 38 C.F.R. § 4.71a, DC 5293 for 
intervertebral disc syndrome warrants a 60 percent rating 
when the condition is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  A 40 percent rating is warranted 
for severe intervertebral disc syndrome, with recurring 
attacks and intermittent relief.

The evidence from the March 1998 RO hearing shows that the 
complains of constant pain that, on a scale of 1 to 10, is 
between 2 and 3.  She also described how at times her back 
pain level is a 10, and lasts for anywhere from 3 to 36 
hours, oftentimes waking her at night.  She stated that she 
does not have muscle spasms, but does routinely take 
medication, and wear a full back brace and TENS unit, for her 
back pain.  She stated that she cannot sit for long periods 
of time.  She uses a chair lift to access stairs in her 
house, and can no longer drive an automobile due to her back 
condition.  

A September 1997 VA examination revealed that the veteran 
walks with a waddling gait without a cane, and wears a back 
brace and TENS unit that is placed on about D8 or 9.  She 
sits and arises from a chair cautiously.  Upon further 
examination, she showed no evidence of postural abnormalities 
or fixed deformity.  The musculature of the back was good.  
Her back range of motion was 39 degrees of forward flexion, 
20 degrees of backward extension, 22 degrees of left lateral 
flexion and 26 degrees of right lateral flexion, with 
objective evidence of pain on motion.  Her diagnosis was 
herniated nucleus pulposus D6, 7, and 8 with loss of function 
due to pain.  

In March 1998, the veteran also underwent MRI testing by VA.  
The MRI revealed thoracic kyphosis, accentuated by multiple 
disc narrowings and probable slight wedging of several 
bodies.  There was no evidence of vertebral body compression 
fracture or metastatic involvement.   The diagnostic 
impression was posterior disc prolapses at T8-9 and T9-10, 
with discs contacting and deforming the anterior cord.  There 
was no evidence of circumstantial cord compression.          

In reviewing this current evidence, the Board finds that the 
veteran's intervertebral disc syndrome rating is 
appropriately 40 percent, for a severe condition with 
recurring attacks and intermittent relief.  The evidence 
shows that she does not have muscle spasms or neurological 
findings appropriate to site of a diseased disc due to her 
herniated disc condition.  Her description of pain that 
periodically becomes severe and requires substantial pain 
medication and use of back brace and TENS unit is more 
accurately described as severe recurring attacks with 
intermittent relief, than a pronounced condition with little 
intermittent relief.  The March 1998 MRI report confirms her 
thoracic disc herniation with cord deformity, but does not 
provide the evidence necessary to satisfy the next higher, 60 
percent, criteria.  The Board finds that the 40 percent 
rating under DC 5293 is most appropriate.     

As for traumatic arthritis under DC 5010, the Board must 
consider evidence of traumatic arthritis, substantiated by X-
ray findings, as analogous to degenerative arthritis under DC 
5003.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  DC 5003.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.    

The evidence from the March 1998 MRI and the April 1995 X-ray 
report do not specifically refer to arthritis in the 
veteran's thoracic spine.  However, the veteran's June 1995 
inservice medical examination conducted in conjunction with 
her medical review board, as previously discussed, referred 
to degenerative disc disease in the lower thoracic and upper 
lumbar spine.  While the September 1997 VA examination 
reveals a range of back motion that is evidenced by pain, the 
Board does not find that the evidence regarding thoracic 
spine limitation of motion has established a moderate degree 
of dorsal, or thoracic, spine limitation of motion required 
for a 10 percent rating under DC 5291.  The Board 
acknowledges that the veteran has objective evidence of 
painful motion in her back.  However, the Board took painful 
motion into account in finding the 40 percent rating under DC 
5293.  Therefore, the Board will not establish an additional 
10 percent rating for painful motion under 5003 because it 
would amount to evaluation pyramiding, contrary to 38 C.F.R. 
§ 4.14.  The Board finds that the 40 percent rating under DC 
5010-5293 is appropriate.  

In assessing the possibility of ratings under DC 5285 
(residuals of fractured vertebra), 5286 (complete bony 
fixation, or ankylosis, of the spine), or 5288 (ankylosis of 
the dorsal, or thoracic, spine), the Board finds that ratings 
under these sections are not appropriate because there is no 
evidence of ankylosis of the thoracic spine, nor evidence of 
fractured vertebrae.

In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain.  See 38 C.F.R. 
§§  4.40, 4.45, 4.59 (1998), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.   38 C.F.R. § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
This criteria also considers instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing.  38 C.F.R. § 4.59 directs the 
consideration of painful motion with any form of arthritis.  

The Board considers these regulations and does not find that 
based on these code sections, a rating higher than 40 percent 
is warranted.  As previously discussed, the Board considered 
functional loss due to pain and painful motion in its 
assessment of severe intervertebral disc syndrome.  The Board 
finds that the evidence does not support a higher rating 
based on these regulations.  

The 40 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 
100 percent, exists in the Schedule for greater disability of 
the spine.  The record does not establish a basis to support 
a higher rating under the Schedule.  Additionally, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The record does not show that the veteran has 
received frequent hospitalization for her back condition.  
The Board acknowledges that the veteran's thoracic spine 
disability has impacted her ability to continue her career as 
a nurse.  However, the Board notes that she herself stated 
during her RO hearing that she is pursuing the possibility of 
other occupations besides nursing because of her back 
condition.  The Board does not find that her condition has 
created marked interference with her ability to obtain other 
forms of gainful employment.  For the reasons noted above, 
the Board concludes that the impairment resulting from this 
disability is adequately compensated by the rating now 
assigned.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) (1998) is not warranted in this case.


ORDER

A higher rating for the service-connected back disability is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

